 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United Specialty Insurance Company,               No. CV-18-08092-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Dorn Homes Incorporated, et al.,
13                  Defendants.
14
15          This case was filed on May 5, 2018. (Doc. 1.) On July 24, 2018, the Court issued
16   a Scheduling Order setting various deadlines, including a March 15, 2019 deadline for fact
17   discovery, a January 3, 2020 deadline for all discovery, and a February 7, 2020 dispositive
18   motions deadline. (Doc. 21 at ¶¶ 4, 10, 14.) The Order stated that “all parties shall comply
19   with the deadlines” established in the Order and further noted that the Court would strictly
20   enforce them. (Id. at 1.)
21          Nevertheless, on March 20, 2019, five days after the fact discovery deadline lapsed,
22   the parties filed a Stipulation to Amend Scheduling Order (Doc. 30) asking for a three-
23   month extension of the above-mentioned deadlines and various others. (Doc. 30-1 at 1-2.)
24   The parties offered only one reason to justify the proposed modification of the Scheduling
25   Order: “Due to the trial schedule of counsel for plaintiff, the depositions were unable to
26   be scheduled prior to the March 15 deadline to complete fact discovery.” (Doc. 30 at 1.)
27          Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, a scheduling
28   order “may be modified only for good cause and with the judge’s consent.” The ‘good
 1   cause’ standard “primarily considers the diligence of the party seeking the amendment.”
 2   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “If that party
 3   was not diligent, the inquiry should end.” Id.
 4          Here, the parties’ sole reason for seeking an extension, including an after-the-fact
 5   extension of the fact discovery deadline, is that “the trial schedule of counsel for plaintiff”
 6   made it impossible to schedule certain unspecified depositions before the fact discovery
 7   deadline. (Doc. 30 at 1.) This is a particularly half-hearted attempt to comply with Rule
 8   16’s “good cause” requirement. When was the trial? How long was it? Was Plaintiff’s
 9   counsel already aware of it when the parties agreed to the scheduling order in this case,
10   which provided eight months to complete depositions? Are the other three attorneys who
11   have made appearance on behalf of Plaintiff incapable of conducting depositions? The
12   absence of such information, coupled with the belated timing of the extension request and
13   the fact that docket doesn’t reflect the service of any discovery, the noticing of any
14   depositions, or any other action over the last three months, strongly suggests a showing of
15   diligence can’t be made here.
16          Nevertheless, the Court will grudgingly agree to a modest extension of the fact
17   discovery deadline.
18          Accordingly,
19          IT IS ORDERED granting in part and denying in part the parties’ Stipulation to
20   Amend Scheduling Order (Doc. 30).
21          IT IS FURTHER ORDERED extending the fact discovery deadline to May 3,
22   2019. All other deadlines will remain as they were. Additionally, because this matter was
23   transferred to a new judge after the original case management order (Doc. 21) was issued,
24   this Court will issue an entirely new Amended Case Management Order, altering various
25   procedures and the fact discovery deadline but otherwise retaining the deadlines from the
26   original Scheduling Order.
27          IT IS FURTHER ORDERED that any motion or stipulation to modify the
28   Amended Case Management Order must be designated “second request” and must cite this


                                                  -2-
 1   Order. Any such motion will be viewed with disfavor by the Court and will be granted
 2   only in the case of demonstrable good cause.
 3         Dated this 25th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
